 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCecil Walker Machinery Co. and Romie Ray Eden.Case 9-CA-15242August 3, 1981DECISION AND ORDEROn April 9, 1981, Administrative Law JudgeJohn H. West issued the attached Decision in thisproceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed cross-exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge, asmodified herein.The Administrative Law Judge credited employ-ee Romie Ray Eden's testimony that Parts Man-ager Coffman told him he was being transferredbecause, "I heard what you said at the union meet-ing and I can't have you running around talkingabout your problem." The Administrative LawJudge did not consider, however, whether Coff-man's statement violated Section 8(a)(1) of the Na-tional Labor Relations Act. We find that Coffman'sstatement constitutes a threat to discipline an em-ployee because of the employee's union activitiesand, thus, violates Section 8(a)(1) of the Act, as al-leged in the complaint. Accordingly, we shall issueour customary order to remedy this violation.AMENDED CONCLUSIONS OF LAWSubstitute the following for Conclusions of Law4 and 5:"4. By threatening Romie Ray Eden with dis-charge and/or discipline because of his sympathyfor or activities on behalf of the InternationalUnion of Operating Engineers, Local 132C, AFL-CIO, Respondent has engaged and is engaging inunfair labor practices within the meaning of Sec-tion 8(a)(1) of the Act."5. The unfair labor practices set forth above areunfair labor practices affecting commerce withinthe meaning of Section 2(6) and (7) of the Act."'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.2 Respondent has excepted to the Administrative Law Judge's failureto defer to an arbitrator's award which, according to Respondent, re-solved the underlying dispute. The arbitration decision, however, con-cerned only Eden's 3-day suspension preceding his transfer, and that sus-pension is not in issue herein Secondly, Eden's grievance about his trans-fer was not pursued to arbitration by the Union. Accordingly, wce find nosubstance in Respondent's contention257 NLRB No. 81ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Cecil Walker Machinery Co., Charleston, WestVirginia, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Threatening employees with dischargeand/or discipline because of their sympathies for oractivities on behalf of the International Union ofOperating Engineers, Local 132C, AFL-CIO.(b) Discouraging membership in or activities onbehalf of the above-named Union, or any otherlabor organization, by transferring employees toother jobs at a reduction in total wages.(c) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the National Labor Relations Act.2. Take the following affirmative action designedto effectuate the purposes of the Act:(a) Offer to Romie Ray Eden, if it has not al-ready done so, immediate and full reinstatement3tohis former job as truckdriver on the WayneCounty run or, if it no longer exists, to a substan-tially equivalent one, without prejudice to the se-niority and other rights and privileges previouslyenjoyed by him, and make him whole for any lossof pay or benefit, with interest thereon,4he mayhave suffered by reason of Respondent's discrimi-nation against him.(b) Post at its Charleston, West Virginia, officesand facilities copies of the attached notice marked"Appendix."s5Copies of said notice, on forms pro-vided by the Regional Director for Region 9, afterbeing duly signed by Respondent's authorized rep-resentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.a Contrary to the Administrative Law Judge, we find it necessary toorder Respondent to offer reinstatement to Eden. While the record re-flects that Respondent returned Eden to his job as a truckdriver on Sep-tember 2, 1980, it does not reveal whether Eden was offered reinstate-ment to the Wayne County run. This is a matter best left to the compli-ance stage of this proceeding.4 Member Jenkins would compute the interest due on the backpayaward in accordance with his partial dissent in Olymnpic Medical Corpora-tion, 250 NLRB 146 (1980).s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relaitons Hoard "536 CECIL WALKER MACHINERY CO.(c) Notify the Regional Director for Region 9, inwriting, within 20 days from the date of this Order,what steps Respondent has taken to comply here-with.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten employees with dis-charge and/or discipline because of their sym-pathies for or activities on behalf of the Inter-national Union of Operating Engineers, Local132C, AFL-CIO, or any other Union.WE WILL NOT discourage membership in oractivities on behalf of the above-named Union,or any other labor organization, by transfer-ring employees to other jobs at a reduction intotal wages.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce, employeesin the exercise of the rights guaranteed themby Section 7 of the National Labor RelationsAct.WE WILL offer to Romie Ray Eden immedi-ate and full reinstatement to his former job astruckdriver on the Wayne County run or, if itno longer exists, to a substantially equivalentone, without prejudice to the seniority andother rights and privileges previously enjoyedby him, and make him whole for any loss ofpay or benefit, with interest thereon, he mayhave suffered by reason of our discriminationagainst him.CECIL WALKER MACHINERY CO.DECISIONSTATEMENT OF THE CASEJOHN H. WEST, Administrative Law Judge: This casewas heard at Charleston, West Virginia, on February 3,1981, pursuant to a charge filed April 28, 1980, by RomieRay Eden and a complaint which was issued June 12,1980.1 A timely answer was filed on June 23, 1980. Thequestions presented are whether the Respondent, CecilWalker Machinery Co., (1) violated Section 8(a)(l) ofthe National Labor Relations Act, as amended (the Act),'All dates are in 1980 unless otherwise specified.by threatening an employee with discharge and/or disci-pline because of said employee's sympathies for or activi-ties on behalf of the Union, and (2) violated Section8(a)(1) and (3) of the Act by transferring its employeeRomie Ray Eden to a warehouse position at a reductionin total wages.Upon the entire record,2including my observation ofthe demeanor of the witnesses, and after due considera-tion of the briefs filed by counsel for the General Coun-sel and for Respondent, I hereby make the following:FINDINGS OF FACT1. JURISDICTIONRespondent, a West Virginia corporation, maintains anoffice and place of business in Charleston. It is engagedin the manufacture and sale of mining equipment. Duringthe 12 months preceding the issuance of the complaint, arepresentative period, Respondent purchased and re-ceived at its Charleston facility products, goods, and ma-terials valued in excess of $50,000 from other enterpriseslocated within the State of West Virginia, each of whichreceived those products, goods and materials directlyfrom points outside the State of West Virginia.Respondent admits and I find (a) that it is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act, and (b) that the Union, theInternational Union of Operating Engineers, Local 132C,AFL-CIO, is and has been at all times material herein alabor organization within the meaning of Section 2(5) ofthe Act.11. AIIEGED UNFAIR LABOR PRACTICESA. BackgroundThe Charging Party, Romie Ray Eden, commencedworking at Respondent's Charleston facility almost 4years before the hearing herein. He began in the ware-house filling orders and getting parts ready for shipment.Approximately 1 year after he started, Eden began driv-ing a truck delivering heavy equipment to strip minesand construction sites.3He was given what is called theLogan County run, a route that went from Charleston toOceana, Welsh, Williamson, Matewan, and back toCharleston. For 2 years he served Respondent's custom-ers along this route. In November or December 1979 Re-spondent's parts manager, Earl Coffman,4asked Eden ifhe wanted to take over the Wayne County run sinceEden had more seniority than the driver on that run andthe Logan County run was about to be transferred to2 Counsel f r the General Counsel's unopposed motion, dated February19. 181. to correct the transcript is granted and received in evidence asG C. Exh 2:' Eden's hourly rate of pay did not change when he started driving atruck Uder the agreement between Respondent and the Union. Edenwas still classified as a arehouseman; the agreement did not hae a sep-arate classification for a truckdriver. Truckdriving. however. was viewedby Eden a a hetter job since he was able to put in about 4 hours of over-time each w;orking das whereas in the warehouse he was only able to putin betw een 7 and 10 ox ertime hours every 3 weeks.4 All of Respondent's personnel referred to herein work at its Charles-ton facility537 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent's newly built Logan store. Eden acceptedand Coffman told him on or about February I that thejob was his after he trained a driver for the LoganCounty run and he himself was trained for the WayneCounty run.After returning from his Logan County run on thenight of February 5, Eden and Respondent's eveningshift foreman, Steve Cavender, had an extended discus-sion about the truck Eden was to operate on the LoganCounty run the following day. The truck had "bald"tires and it was not safe to operate over some of therough terrain in Logan County in the middle of thewinter. Eden advised Cavender that he would not oper-ate the vehicle. He was told by Cavender that he wouldbe looking for a job if he refused. Cavender was thentold by Eden that if he had to look for another job hewould be looking for the foreman. That same night Edenwas suspended for 3 days (February 6, 7, and 8) by Coff-man.5Eden drafted a grievance and spoke with a unionsteward, Mike Smith, before leaving work.Pursuant to the grievance procedure set forth in theagreement between Respondent and the Union, Edenparticipated, with certain of Respondent's supervisors, inthe first step on February 6, from 6 a.m. until 5:30 p.m.Upon his return to work on Monday, February II, Edendrafted a written statement of what occurred and gave itto Smith. Eden then began to train another driver for theLogan County run. He did this through Friday, Febru-ary 15.On Saturday, February 16, Eden, along with about 50other employees of Respondent, attended a union meet-ing. All were union members, and the purpose of themeeting was to review proposals regarding the matterswhich might be included in negotiations with Respond-ent over the upcoming contract. When safety was dis-cussed, Eden spoke out explaining that he had been sus-pended for refusing to drive an unsafe vehicle. He urgedthat the new contract contain a clause covering similarsituations.Eden began training on the Wayne County run onMonday, February 18. The following day Respondent'sday-shift foreman, Arthur White, after asking Eden if henow knew the Wayne County run, advised him that hewould be trained for I more day and then he would takeover the route himself on Thursday, February 21.B. The TransferHowever, on Wednesday night, February 20, Whitetold Eden that he was being taken off the truck andwould be placed in the warehouse. When Eden askedwhy, he was told he would have to speak to Coffmanabout it. Coffman, speaking to Eden alone, advised himthat he was being taken off the truck because "you havea bad attitude ...I heard what you said at the unionmeeting and I can't have you running around talking toeveryone about your problem."' Eden explained to Coff-' lliliall Eden as adised ha he wsas suspended flir rcfusilg lo op-cralte the chicle Later. the rasonll as chanliged it sh lhal dcen aid toCaxe ndcr" his ersion Iof the discussion is dcln's, Iwhich I credit Coffliian tes-titied that ie did not. at least at tis nilecttilg. a t l!utitltg abllout ia hilman that the only people present at the union meetingwere Respondent's employees who were union members,and that he had not spoken disparagingly of Respondentto Respondent's customers. Eden then asked Coffman tocontact Respondent's customers to verify this.On Sunday, February 24, there was another meetingof union members to finalize the matters discussed onFebruary 16.7Some of the witnesses testified that they noticed achange in Eden's attitude towards management after hewas suspended.8 None, however, testified that his atti-tude actually affected his work. And none testified thatthey were aware of any of Respondent's customers com-plaining about Eden or that Eden was in fact "badmouthing" the Company.9Respondent's assistant partsmanager, Steve Golf, testified that at a general supervi-sors' meeting on February 20 he suggested that Eden beremoved from the truck:...because I felt like, as upset as he was, I wasworried about his performance, and I was also wor-ried about the relationship that Walker Machinerymight have with its customers, since he was at thattime, his job assignment at that time, was a custom-er contact job. 10Golf testified that he was not aware on February 20 ofany "anti-company statements that Mr. Eden may havemade in a union meeting," and that no such statementswere discussed at the February 20 supervisors' meeting.The final decision to transfer Eden was assertedly Coff-man's. As here pertinent, Coffman is at the top of themanagerial hierarchy, with Golf next, followed by Whiteand Cavender.White, Eden's immediate supervisor, testified that heagreed with the recommendation of the assistant partsmanager and that he was not aware when he participatedin the supervisors' meeting on February 20 of any de-rogatory statements Eden may have made against Re-spondent at a union meeting. Assertedly, no statementswere discussed at the supervisors' meeting. On cross-ex-amination White testified that during the 2 or 3 days pre-ceding the February 20 supervisors' meeting he had "sortEdell said a the unio n meetig because he asserted. he did not know itat that tlile[ Iden tes'ilied that ihe thought that the meeting on February 24 asto consider Responldenit' proposals. This mistake does not impair Eden'%credibilitySnmith testified that Edel began to act irrationally. In support of this,Smil i cited one instance hen ['den indicated that he would ease aimeeling wsith conmpany represelitatives allegedly without cause. Also.Smith. i thoul gi iig spciics, referred to some telephone collcrsationshe had witih ldenAccording to to the Fchruar 1115 Itrainee on the Logan Counit run.hIc I deIn \ssas asked here the was on Febhruary 6. 7. ad 8. he re-sporelcd ilill tiCe .a, suspended Apparetnll.the Logan Count\ run \was11i Made 1c \h deil ll \s su pended since the customers had to go to tileI gai s'r' to pick up parts..,( olr ppolttiluut tl oer e den ai , limited to. at most fur oc.-casi s1 btt e hbruar I I and iFehruair\ 20 \hen Golf as till al the\ arelho e s lhen [c ret irlned froIT1 his routic It is Ithe testimoiln if(iol ta it ring this period lie attempted to conterse with [Edell four orfiI, 11t'c,538 CECIL WALKER MACHINERY CO.of' discussions about placing Eden back in the ware-house. "Prior to February 20 Coffman saw Eden about once aweek in the afternoon since Eden was gone in the morn-ing by the time Coffman arrived at work. At the time ofthe supervisors' meeting on February 20, Coffman alleg-edly was not aware of any statements that Eden mayhave made in a union meeting, and Coffman testified thatEden's union activity was not involved in any way in thedecision to move Eden back to the warehouse. Coffmanattended Eden's all-day first-step grievance procedure.He also testified that this is the only grievance that Re-spondent had in the parts department since he becameparts manager in February 1979. On or about Monday,February 25, Eden asked Coffman when he could drivea truck again. Coffman testified that at this meeting hetold Eden that he would not be put on the road becauseof his poor attitude, and that he heard that Eden wasraising "hell" at the union hall. 12On cross-examination, Coffman testified that at no timebefore Eden was taken off the truck did Eden refuse tocommunicate with Coffman; that he had never heardthat Eden had refused to communicate with supervisors,interfering with his job; that no specific instances of suchconduct were discussed at the supervisors' February 20meeting; that normally he leaves work at 5 p.m., Whiteleaves at 4 p.m., and Golf leaves at 5 p.m.; that Edengenerally left on the run at 6 or 6:30 a.m.; that Eden gen-erally returned to Respondent's Charleston store after5:30 or 6 p.m.; and that, during his conversation withEden on or about February 25, Coffman advised Edenthat, if Eden wanted to transfer to Logan, Eden couldhave the Logan County truck run back. 13In the warehouse, Eden's hours were 8 a.m. to 4:30p.m. with overtime available as described in footnote 3,supra. He worked this schedule until September 2 whenhe was put back on a truck. 4 Two weeks before he wasput back on the truck, on August 19, an arbitration hear-ing was held on Eden's grievance. In his opinion andaward, dated October 20, 1980, the arbitrator concludedthat the imposition of the 3-day suspension was not un-reasonably severe and the determination of managementmust be sustained. 15" This appears to conflict with the individual's indication t Ede onFebruary 19 that as of February 21 Eden would take over the WasneCounty run. White did not deny this conversation with Eden'2 On rebuttal, Eden testified that Coffman discussed Eden's commenltsat the union meeting only on February 20, and this subject was neverbrought up again by Coffman.3 Coffman "thought" Respondent's new shop was nonumion." Eden indicated that he may have driven a truck one or two timesjust before the beginning of September. He filed a separate grie'anceover being removed from the Wayne County run and being replaced bya driver who had less seniority. The Union determined. howexser, thatunder the contract between it and Respondent all parts people were inthe same classification and the Union did not believe it had any contrac-tual rights to tell Respondent whether it had to place a person on a truckvi-a-vi i the warehouse." Jt. Exh. 2. At p. 4 of his opinion and award the arbitrator stlatesDuring the course of the consersation the grievanit told Calenderthat he would not drive the truck in question on the Logatn run thenext day. Cavender told him that he could he hlooking for a oh if hierefused to drive the truck the next morninlg The grievanllt responldedto the effect that if he lost his job he 'would mneet Caveinder outside.or better yet, would meet Cavender insideIll. DISCUSSION ANDI) CONCI.USIONSI find that the evidence of record supports the GeneralCounsel's allegation that Respondent engaged in unfairlabor practices within the meaning of Section 8(a)(1) and(3) of the Act.Respondent, on the one hand, contends that Eden wastaken off the truck and placed back in the warehouse be-cause management was concerned that Eden's attitudewould have an adverse effect on customer relations. TheGeneral Counsel, on the other hand, contends that Edenwas taken off the truck because of his union activity.The record supports the General Counsel for:1. There is no indication that Eden spoke disparaging-ly about Respondent to any of Respondent's customers.2. There were no customer complaints about Eden.3. Respondent made no attempt to ascertain whetherEden was disparaging it to its customers, which couldhave been accomplished-if Respondent is concernedabout calling its customers in this type of a situation-simply by asking the Logan County run driver on Febru-ary 18, 19, or 20 whether management's alleged fearswere well founded based on Eden's conduct during theweek of Feburary 11-15.4. The timing of the transfer in that Eden was nottaken off the truck during the week of February 11-15but rather only after he spoke out at a union meeting.5. White was satisfied with Eden prior to the transfer,for on February 19 he told Eden that he would beginhandling the Wayne County run alone on February 21.6. Neither of Eden's immediate supervisors, White andCavender, suggested that Eden be placed in the ware-house but rather it was Coffman's assistant who madethe suggestion.7. If there was an attitudinal problem with Eden, thewitnesses who testified on this point indicated that it didnot affect his work.8. Testimony about Eden's allegedly poor attitude sub-sequent to his suspension is vague and general at best.Coffman was not in a position to properly evaluateEden's attitude between February 11 and February 20.Golf's testimony is not specific. And there is a conflictregarding the testimony of White. On the one hand,White did not deny that on February 19 he told Edenthat Eden would solo on the Wayne County run as ofFebruary 21. On the other hand, White testified thatduring the 2 or 3 days preceding the February 20 super-visors' meeting he had "sort or' discussions about plac-ing Eden back in the warehouse.9. The decision to transfer Eden back to the ware-house was ultimately Coffman's but his alleged justifica-tion, namely, that he was concerned that Eden's attitudewould have an adverse effect on Respondent's custom-ers, is belied by the fact that about 5 days after he tookEden off a truck he offered to place him back on thetruck provided he take the Logan County run whichCoffman "thought" had become a nonunion position.As iindicated h N counsel for the General Counsel. I ht opiion ad awardl f he arbitraltor is not being challenged hereint he night-shift foreman did not lestif i this proceeding539 DECISIONS OF NATIONAL LABOR RELATIONS BOARD10. On the one hand, Eden testified that Coffman saidon February 20, and only on February 20, that he wastaking Eden off the truck because Eden had a bad atti-tude, and that Coffman had heard what Eden said at theunion meeting, and Coffman could not have Eden run-ning around talking to everyone about what happened.On the other hand, Coffman claims that he did not saythis on February 20. Rather, he claims he said it on orabout February 25. He testified that he was not sure ex-actly when he said it during the week of February 25-29; that he was not sure when he heard about what Edensaid at the union meeting other than he was told afterFebruary 24; and, that he did not remember who toldhim what Eden said at the union meeting.7 In the cir-cumstances, I credit Eden's testimony and not Coffman'stestimony.The transfer was not effected for a legitimate reason.Eden was transferred out of the better job in retaliationfor his protected union activities in violation of Section8(a)(1) and (3) of the Act. "8No evidence was presented regarding any violation ofthe Act independent of the transfer, and consequentlythe separate 8(a)(1) alleged violation described in para-graph 5 of the complaint will be dismissed.Upon the foregoing findings of fact and conclusionsbased thereon, and upon the record as a whole, I makethe following:" This effectively precluded calling whoever told the parts managerand ascertaining exactly when the parts manager was placed on notice."8 N.L.R.B. v. Sencore, Inc., 558 F.2d 433 (8th Cir. 1977), enfg. 223NLRB 113 (1976).CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. By transferring Romie Ray Eden from one job toanother on February 20, 1980, because he engaged inprotected union activity, Respondent has violated Sec-tion 8(a)(l) and (3) of the Act.4. The unfair labor practice set forth above is an unfairlabor practice affecting commerce within the meaning ofSection 2(6) and (7) of the Act.5. Respondent has not engaged in any unfair laborpractices not specifically found herein.THE REMEDYHaving found that Respondent has violated the Act incertain respects, I shall recommend that Respondent berequired to cease and desist therefrom. Also, Respondentwill post an appropriate notice to employees and makeRomie Ray Eden whole for all wages lost as a result ofhis unlawful transfer on February 20, 1980. Said backpayand interest thereon is to be computed in the mannerprescribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).'9[Recommended Order omitted from publication.]'9 See, generally, Isis Plumbing & Heating Co., 138 NLRB 716 (1962).As noted above. Eden began driving a truck again on September 2. Con-sequently, it is unnecessary to require reinstatement of Eden to this posi-tion. Obviously, any involuntary transfer of Eden from this positionshould be made only for a legitimate business purpose.540